Exhibit 10.1

AMENDMENT NO. 1

TO THE

MATTEL INCENTIVE PLAN

WHEREAS, Mattel, Inc. (“Mattel”) maintains the Mattel Incentive Plan, effective
as of May 10, 2012 (the “Plan”);

WHEREAS, pursuant to Section 8.1 of the Plan, Mattel reserves the right to amend
the Plan at any time by action of the Board of Directors of Mattel (the “Board”)
or the Compensation Committee thereof; and

WHEREAS, the Compensation Committee desires to amend the Plan to cause any bonus
earned or paid pursuant to a bonus opportunity granted under the Plan with a
performance period commencing on or after August 29, 2013 to be subject to the
Mattel, Inc. Compensation Recovery Policy.

NOW, THEREFORE, pursuant to Section 8.1 of the Plan, the Plan is hereby amended,
effective as of August 29, 2013, as follows:

1. A new Section 5.6 is hereby added as follows:

“5.6 Compensation Recovery Policy. Notwithstanding any provision in this Plan to
the contrary, Bonuses paid or payable under this Plan shall be subject to the
terms and conditions of the Mattel, Inc. Compensation Recovery Policy, as may be
amended from time to time, to the extent applicable. This Section 5.6 shall
apply only to Bonuses payable pursuant to a Bonus Opportunity with a Performance
Period commencing on or after August 29, 2013.”

2. Ratification and Confirmation. Except as specifically amended hereby, the
Plan is hereby ratified and confirmed in all respects and remains in full force
and effect.

3. Governing Law. This Amendment No. 1 shall be governed by, and construed in
accordance with, the laws of the State of Delaware.

4. Headings. Section headings are for convenience only and shall not be
considered a part of this Amendment No. 1.

IN WITNESS WHEREOF, Mattel has caused this Amendment No. 1 to be executed,
effective as of August 29, 2013.

 

MATTEL, INC. By:   /s/ Alan Kaye Name:   Alan Kaye Title:   Executive Vice
President, Chief Human Resources Officer Dated:   September 3, 2013